Citation Nr: 0404297	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-13 517 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death, including based on exposure to herbicide 
agents (Agent Orange).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from June to July 1943.  He 
died in December 1993.  The appellant is claiming benefits as 
his surviving spouse, widow, although there is no certificate 
of marriage of record.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2002 decision of the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO determined that new and material evidence had 
not been presented to reopen a previously denied claim for 
service connection for the cause of the veteran's death, 
including based on exposure to herbicide agents.

Unfortunately, the Board cannot yet decide this appeal.  So, 
for the reasons explained below, this case must be REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

Before even reaching the merits of this appeal, there are 
procedural due process concerns that abound-all stemming 
from the passage of the Veterans Claims Assistance Act of 
2000 (VCAA).  It was signed into law on November 9, 2000, 
during the pendency of this appeal.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The VCAA since has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and implementing VA regulations were published and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).



The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

Here, the RO's letter dated April 12, 2002 advised the 
appellant of what evidence was still needed concerning her 
claim, what she could do to help with her claim, and when and 
where to send the information or evidence.  The letter also 
explained what the RO had done to obtain the evidence and who 
she could call if she had questions.  But, unfortunately, 
there was no specific mention of the VCAA as it applies to 
the facts of her specific case.  See Quartuccio, 16 Vet. App. 
at 186-87.  So the RO undertook to develop evidence without 
first clearly specifying for the appellant the type of 
evidence needed to substantiate her application to reopen her 
claim, nor did it clearly delineate whose specific 
responsibility-hers or VA's, it was for obtaining this 
supporting evidence.  This must be done before deciding her 
appeal.  See also Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  



The April 12, 2002 letter also asked the appellant to send 
any additional evidence or information describing such 
evidence to the RO within 30 days, i.e., by May 12 2002.  The 
letter further indicated that, for the RO to pay her from the 
date her claim was received, the evidence or information 
would have to be received within one year from the date of 
that letter.  If, however, the evidence or information was 
not received within one year, any benefits would be paid only 
from the date such evidence or information was received.

On December 16, 2003, the President signed H.R. 2297, the 
Veterans Benefits Act of 2003 (the Act).  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Section 701 of the Act contains amendments to 38 
U.S.C.A. §§ 5102 and 5103, the provisions of law that deal 
with VA's duties to notify and assist claimants.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  



This is significant because, previous to this, VA had issued 
implementing regulations that allowed VA to decide a claim 30 
days after sending a VCAA notification letter, see 38 C.F.R. 
§ 3.159(b)(1), and there was some confusion about whether VA 
could actually decide all claims prior to the expiration of 
the one year period that was provided by statute.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA); see also 
38 U.S.C.A.§ 5103(b)(1)(2002).  Because Congress made the new 
amendments effective retroactive to the date of the VCAA, 
they effectively overturn, or invalidate, the Federal 
Circuit's holding in PVA.  Thus, although the appellant's 
appeal was ongoing during this change in the law, no due 
process violations can arise because of PVA concerns or the 
recent amendments.  Cf. Bernard v. Brown, 4 Vet. App. at 393-
94.  The RO should, nonetheless, ensure that its future 
communications with her are consistent with the Veterans 
Benefits Act of 2003.

In correspondence received in March 2002 in connection with 
her claim for death benefits, the appellant alleged the 
veteran became a smoker during service and eventually 
developed emphysema.  But this is no longer a viable basis 
for Dependency and Indemnity Compensation (DIC).  See 38 
U.S.C.A. § 1103 (West 2002) and 38 CFR § 3.300 (2003).  The 
effective date for this limiting law and regulation is June 
9, 1998, prior to the current claim in this particular case.

Note also that, in correspondence received in April 2002, the 
appellant claimed entitlement to DIC on still another basis.  
She said the veteran was unable to maintain gainful 
employment because of service-incurred disability and was 
totally disabled at the time of his death and during his 
lifetime.  This is tantamount to a claim for DIC under 38 
U.S.C.A. § 1318 on a "hypothetical" basis.  But this, too, 
is no longer a viable means for receiving VA death benefits.  
See Chairman's Memorandum No. 01-03-09 (April 8, 2003).



In more recent correspondence received in October 2002 and 
June 2003, the appellant stated she was seeking death 
benefits also because the veteran's death was attributable to 
nerve gas exposure (Mustard Gas/Lewisite).  This other basis, 
although alleged, has not been addressed by the RO and must 
be before any further consideration by the Board.  See 
38 C.F.R. § 20.200 (2003).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing VA 
regulations is completed.  In particular, 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002) and their 
implementing regulations, especially 
38 C.F.R. § 3.159 (c)(2) (2003), are 
fully complied with and satisfied.  Also 
ask the appellant to submit any relevant 
evidence in her possession.

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted, send the appellant and her 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.  
The SSOC must include governing criteria 
pertaining to claims of service 
connection for residuals of exposure to 
Mustard Gas/Lewisite and Agent Orange.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




